Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bartfai-Walcott et al. (US 2019/0182333 A1) in view of Zhong et al. (US 2018/0152517 A1).
Regarding claims 1 and 11, Bartfai-Walcott teaches: A communication system and method comprising: 
an end device generating data [end-user devices 130 generate data (par. 13 and 25, Fig. 1)] 
a gateway coupled to the end device, the gateway including a gateway monitor agent collecting utilization rate data of the gateway [gateway 170 connected to the end-user device 130 through network 140b (par. 23, Fig. 1).  The gateway 170 may collect information, such as network resource availability, bandwidth constraints, the ability to meet service delivery requirements, the availability and health of the gateway 170, or processing and memory availability (par. 27 and 45, Fig. 1 and 2)]
an edge server coupled to the gateway, the edge server including an edge server monitor agent collecting utilization rate data of the edge server [Cognitive edge device 120, such as an edge server connected to the gateway 170 may collect information, such as the availability and health of the edge device 120, processor usage, device workload, memory capacity, battery capacity, network usage (par. 26-27, 42, and 45, Fig. 1 and 2)] and 
an analytics manager coupled to the gateway and the edge server, the analytics manager configured to determine an allocation strategy based on the collected utilization rate data from the gateway and the edge server [a resource broker 160 may manage edge devices 120, such as gateway 170 and edge server, including resource orchestration and workload distribution services based on the context information from the managed devices (par. 28 and 68, Fig. 1, 2, and 5)].
Bartfai-Walcott does not explicitly disclose: the data is an image stream; and an image inspector collecting inspection data from the received image stream.
Zhong teaches: the data is an image stream [data collection devices 102 captures images and/or video, such as at a continuous frequency (par. 23, Fig. 1)] and 
an image inspector collecting inspection data from the received image stream [gateway 106 includes streaming data analyzer 202 that generates marks, such as a flag, in data 210 (par. 33, Fig. 2)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bartfai-Walcott and Zhong before the effective filing date of the claimed invention to modify the system of Bartfai-Walcott by incorporating the data is an image stream and an image inspector collecting inspection data from the received image stream as disclosed by Zhong.  The motivation for doing so would have been to generate video data, such as closed caption TV (CCTV) and inspect the video for events of interest (Zhong – par. 13).  Therefore, it would have been obvious to combine the teachings of Bartfai-Walcott and Zhong to obtain the invention as specified in the instant claim.
Regarding claims 2 and 12, Bartfai-Walcott and Zhong teach the system of claim 1; Bartfai-Walcott further teaches: the end device is one of a tablet, a mobile phone, a laptop computer, or a personal computer [smart phone, tablet, laptop (par. 19-20, Fig. 1)].
Regarding claims 3 and 13, Bartfai-Walcott and Zhong teach the system of claim 1; Zhong further teaches: the image inspector compresses the image stream through identification of a key frame in the image stream [the streaming data analyzer 202 uses a data concentrator 214 to condense the video data 210 through detecting images of interest (par. 33 and 35, Fig. 2)].
Regarding claims 4 and 14, Bartfai-Walcott and Zhong teach the system of claim 3; Zhong further teaches: the key frame is identified by a region of interest output by an image compression model trained by collected inspection data of previous image streams [using machine learning and data modeling to analyze the collected video data to generate rules for how to condense the video data, such as to detect feature points in the image (par. 15, 22, 25, 33, and 46-47, Fig. 2 and 3)].
Regarding claims 7 and 17, Bartfai-Walcott and Zhong teach the system of claim 1; Bartfai-Walcott further teaches: the utilization rate data includes a bandwidth utilization rate and a real-time computation rate [information, such as processor usage and availability, network usage and availability, and bandwidth constraints (par. 26-27, and 45, Fig. 1 and 2)].
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bartfai-Walcott et al. (US 2019/0182333 A1) in view of Zhong et al. (US 2018/0152517 A1) and further in view of Van Rozendaal et al. (US 2022/0103839 A1).
Regarding claims 5 and 15, Bartfai-Walcott and Zhong teach the system of claim 4; Bartfai-Walcott and Zhong do not explicitly disclose: the image compression model is trained by a Convolution Neural Network (CNN) and an Auto-Encoder Network.
Van Rozendaal teaches: the image compression model is trained by a Convolution Neural Network (CNN) and an Auto-Encoder Network [training a machine learning compression model to compress data, such as an image or video, using one or more neural networks, such as a convolutional neural network (CNN) and an autoencoder (AE) (par. 48, 50-57)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bartfai-Walcott, Zhong, and Van Rozendaal before the effective filing date of the claimed invention to modify the system of Bartfai-Walcott and Zhong by incorporating the image compression model is trained by a Convolution Neural Network (CNN) and an Auto-Encoder Network as disclosed by Van Rozendaal.  The motivation for doing so would have been to recognize patterns, classify the images, and to encode the data efficiently (Van Rozendaal – par. 55 and 57).  Therefore, it would have been obvious to combine the teachings of Bartfai-Walcott and Zhong with Van Rozendaal to obtain the invention as specified in the instant claim.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bartfai-Walcott et al. (US 2019/0182333 A1) in view of Zhong et al. (US 2018/0152517 A1) and further in view of Wang et al. (US 2014/0185801 A1).
Regarding claims 6 and 16, Bartfai-Walcott and Zhong teach the system of claim 3; Bartfai-Walcott and Zhong do not explicitly disclose: the edge server is operable to reconstruct the key frame in the image stream from low resolution to high resolution in real time to lower the uplink bandwidth utilization of the edge server.
Wang teaches: the edge server is operable to reconstruct the key frame in the image stream from low resolution to high resolution in real time to lower the uplink bandwidth utilization of the edge server [edge server 130 receives video and may perform encoding, decoding, re-encrypting, and/or transcoding the video, such as the video frame may be transcoded to have a relatively higher spatial resolution (par. 34, Fig. 1)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bartfai-Walcott, Zhong, and Wang before the effective filing date of the claimed invention to modify the system of Bartfai-Walcott and Zhong by incorporating the edge server is operable to reconstruct the key frame in the image stream from low resolution to high resolution in real time to lower the uplink bandwidth utilization of the edge server as disclosed by Wang.  The motivation for doing so would have been to reduce storage space (Wang – par. 5) and bandwidth.  Therefore, it would have been obvious to combine the teachings of Bartfai-Walcott and Zhong with Wang to obtain the invention as specified in the instant claim.
Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartfai-Walcott et al. (US 2019/0182333 A1) in view of Zhong et al. (US 2018/0152517 A1) and further in view of Ergen et al. (US 2022/0030050 A1).
Regarding claims 8 and 18, Bartfai-Walcott and Zhong teach the system of claim 1; Bartfai-Walcott and Zhong do not explicitly disclose: the allocation strategy is selected based on a prediction of utilization rate determined by a utilization model trained by collected utilization data from the edge server and the gateway.
Ergen teaches: the allocation strategy is selected based on a prediction of utilization rate determined by a utilization model trained by collected utilization data from the edge server and the gateway [predict availability of resources for allocation using a machine learning system trained on usage data (par. 29 and 50, Fig. 2 and 6)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bartfai-Walcott, Zhong, and Ergen before the effective filing date of the claimed invention to modify the system of Bartfai-Walcott and Zhong by incorporating the allocation strategy is selected based on a prediction of utilization rate determined by a utilization model trained by collected utilization data from the edge server and the gateway as disclosed by Ergen.  The motivation for doing so would have been to improve utilization of computing and storage resources (Ergen – par. 1).  Therefore, it would have been obvious to combine the teachings of Bartfai-Walcott and Zhong with Ergen to obtain the invention as specified in the instant claim.
Regarding claims 10 and 20, Bartfai-Walcott, Zhong, and Ergen teach the system of claim 8; Ergen further teaches: the gateway includes a task allocator that employs the allocation strategy to assign a task relating to processing the image stream to one of the gateway or the edge server [allocating tasks, such as processing of video based on resource allocation (par. 14, 18, 26, 29, and 50)].
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartfai-Walcott et al. (US 2019/0182333 A1) in view of Zhong et al. (US 2018/0152517 A1), further in view of Ergen et al. (US 2022/0030050 A1), and further in view of Sheoran et al. (US 2022/0129316 A1).
Regarding claims 9 and 19, Bartfai-Walcott, Zhong, and Ergen teach the system of claim 8; Bartfai-Walcott, Zhong, and Ergen do not explicitly disclose: the utilization model includes a Recurrent Neural Network (RNN) and a Long Short Term Memory (LSTM) network.
Sheoran teaches: the utilization model includes a Recurrent Neural Network (RNN) and a Long Short Term Memory (LSTM) network [resource usage prediction module 206 is implemented as a machine learning system, such as a long short-term memory (LSTM) system or other recurrent neural network (par. 82)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bartfai-Walcott, Zhong, Ergen, and Sheoran before the effective filing date of the claimed invention to modify the system of Bartfai-Walcott, Zhong, and Ergen by incorporating the utilization model includes a Recurrent Neural Network (RNN) and a Long Short Term Memory (LSTM) network as disclosed by Sheoran.  The motivation for doing so would have been to improve the efficiency of resource usage and provide better performance (Sheoran – par. 2).  Therefore, it would have been obvious to combine the teachings of Bartfai-Walcott, Zhong, and Ergen with Sheoran to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424